Citation Nr: 1218584	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  08-02 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a low back disability, rated as 10 percent disabling prior to April 25, 2011, and as 20 percent disabling thereafter. 

2.  Entitlement to an increased rating for a right knee disability, rated as 10 percent disabling prior to April 25, 2011, and as 20 percent disabling thereafter. 

3.  Entitlement to an increased rating for a left knee disability, rated as 10 percent disabling prior to April 25, 2011, and as 20 percent disabling thereafter. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU), for the period prior to April 25, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1976 to August 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in August 2008 which denied entitlement to ratings in excess of 10 percent for a low back disability, right knee disability, and left knee disability.  In a December 2011 supplemental statement of the case, the RO increased the Veteran's disability ratings for his low back disability and right and left knee disabilities from 10 to 20 percent disabling, each effective April 25, 2011.  

In August 2010, the Veteran appeared before the undersigned Veterans Law Judge in a Central Office hearing in Washington, D.C.  The hearing transcript has been associated with the claims file. 

The Board notes that the issue of entitlement to a TDIU was not originally certified for appeal and that claim was granted by the RO for the period since April 25, 2011.   However, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), such issue is considered "part and parcel" of an increased rating claim where evidence of unemployability is submitted during the course of an appeal, and thus the issue of entitlement to a TDIU prior to April 25, 2011, is still before the Board.  Therefore, as the evidence of record reflects the Veteran's contentions the he is unemployable and that his unemployability is due to his service-connected disabilities, the issue of entitlement to a TDIU is properly before the Board.

This case was previously before the Board in September 2010, at which time the Board remanded the claims for further development.  As will be further discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The issue of an earlier effective date for the assignment of additional benefits for the Veteran's dependent mother has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action. 

The issue of entitlement to a TDIU prior to April 25, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 25, 2011, the Veteran's low back disability was manifested by forward flexion greater than 60 degrees but not greater than 85 degrees.  There was no evidence of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  Neurological manifestations, ankylosis, or incapacitating episodes were not shown.

2.  Since April 25, 2011, the Veteran low back disability has been manifested by forward flexion greater than 30 degrees but not greater than 60 degrees.  Neurological manifestations, ankylosis, or incapacitating episodes have not been shown.
3.  Prior to April 25, 2011, the Veteran's right knee disability was manifested by complaints of painful motion of the joint, with objective findings of flexion limited to 100 degrees.  There was clinical evidence of arthritis with occasional exacerbating episodes.  There was no subjective or objective medical evidence of subluxation, instability, locking, dislocation of semilunar cartilage, impairment of the tibia or fibula, or ankylosis.

4.  Since April 25, 2011, the Veteran's right knee disability has been manifested by complaints of painful motion of the joint, with objective findings of flexion limited to 30 degrees.  There is clinical evidence of arthritis with occasional exacerbating episodes.  There have been no subjective or objective medical evidence of subluxation, instability, locking, dislocation of semilunar cartilage, impairment of the tibia or fibula, or ankylosis.

5.  Prior to April 25, 2011, the Veteran's left knee disability was manifested by complaints of painful motion of the joint, with objective findings of flexion limited to 100 degrees.  There was clinical evidence of arthritis with occasional exacerbating episodes.  There was no subjective or objective medical evidence of subluxation, instability, locking, dislocation of semilunar cartilage, impairment of the tibia or fibula, or ankylosis.

6.  Since April 25, 2011, the Veteran's left knee disability has been manifested by complaints of painful motion of the joint, with objective findings of flexion limited to 30 degrees.  There is clinical evidence of arthritis with occasional exacerbating episodes.  There have been no subjective or objective medical evidence of subluxation, instability, locking, dislocation of semilunar cartilage, impairment of the tibia or fibula, or ankylosis.


CONCLUSIONS OF LAW

1.  Prior to April 25, 2011, the criteria for a rating in excess of 10 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5242, 5243 (2011).

2.  Since April 25, 2011, the criteria for a rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5242, 5243 (2011).

3.  Prior to April 25, 2011, the criteria for an increased 20 percent rating for a right knee disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5260 (2011).

4.  Since April 25, 2011, the criteria for a rating in excess of 20 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5260 (2011).

5.  Prior to April 25, 2011, the criteria for an increased 20 percent rating for a left knee disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5260 (2011).

6.  Since April 25, 2011, the criteria for a rating in excess of 20 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5260 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2008 letter, sent prior to the initial August 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate his increased rating claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the August 2008 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's VA and private treatment records, and Social Security Administration (SSA) records, have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  Additionally, the Veteran was afforded VA examinations in July 2008 and in April 2011 in order to adjudicate his increased rating claims.  In this regard, the Board finds that the proffered opinions regarding the severity of the Veteran's knee and back disabilities were based on an interview with the Veteran, a review of the record, and a full examination.  As such, the Board finds that the opinions proffered by the VA examiners are sufficient to decide the Veteran's claims.

The Board notes that the Veteran's claims were remanded in September 2010 in order to obtain outstanding SSA, VA, and private treatment records, and to afford him VA examinations with opinions.  As such directives have been substantially complied with, as discussed in the preceding paragraphs, no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.


II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2011).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2011), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the wrist is considered a major joint.  38 C.F.R. § 4.45 (2011). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint. When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each group of minor joints so affected.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2011).  Diagnostic Code 5010, for rating traumatic arthritis, directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010 (2011).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2011).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1 (2011). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6(2011). 

Right and Left Knee Disabilities

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  Evaluation of a knee disability under both of those diagnostic codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable level of disability.  38 C.F.R. § 4.14 (2011); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604  (1997); Esteban v. Brown, 6 Vet. App. 259 (1994). 

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

The Veteran's right and left knee disabilities have both been rated as 10 percent disabling prior to April 25, 2011, and as 20 percent disabling thereafter, under Diagnostic Codes 5003-5262.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).  DC 5003 pertains to degenerative arthritis.  DC 5262 pertains to impairment of tibia or fibula.  38 C.F.R. § 4.71a, DC 5003, 5262 (2011).  Diagnostic Codes 5260 and 5261, which pertain to limitation of flexion and extension of the leg, are also potentially applicable in this instance.  38 C.F.R. § 4.71a, DCs 5260, 5261 (2011). 

In considering the applicability of other Diagnostic Codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5257 (instability), 5258 (dislocation of semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  Specifically, MRI and X-ray evidence does not reflect a finding of dislocation of the semilunar cartilage or instability of the ligaments and no genu recurvatum has been diagnosed.  Finally, there have been no findings of ankylosis of the knee.  The Board notes that although the Veteran testified at his August 2010 hearing that his knees would give way, the medical evidence consistently demonstrates stable ligaments with no evidence of instability.  Moreover, the Veteran has not complained of symptoms of instability to his physicians.  Thus, the Board finds that the criteria that address instability of the knees are not applicable. 

Under Diagnostic Code 5260, which contemplates limitation of leg flexion, a 0 percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2011).  Under DC 5261, which contemplates limitation of extension of the leg, a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261. 

Turning to the evidence of record, VA treatment records dated one prior to the claims for increased ratings reflect that in March 2007, the Veteran reported having had bilateral knee pain for 15 years.  He had gained a lot of weight.  He drove trucks long distances.  Physical examination revealed that he had normal gait and normal range of motion of the knees.  The knees were tender.  X-rays had shown severe medial narrowing on the right.  In June 2007, he complained of chronic knee pain that had increased.  There was mild swelling of the right knee and pain elicited on motion of the knee.  Range of motion was mildly restricted.  He was administered a pain relief injection and prescribed anti-inflammatories.  In August 2007, the Veteran had continuing knee pain and wanted another injection.  Both knees had mild swelling but were otherwise normal.  In February 2008, he presented to the emergency room for knee pain, the right worse than the left.  There was effusion and painful movement of the right knee.  There was very mildly painful movements of the left knee.  Range of motion was intact bilaterally.  The assessment was bilateral knee arthralgia.

On July 2008 VA examination, the Veteran described having constant mild and achy knee pain.  He worked as a long haul truck driver and had difficulty climbing up into the truck and became stiff after sitting and bouncing for long periods.  He was able to complete activities of daily living.  He denied any instability of the knees.  Physical examination showed a normal gait.  The Veteran was very obese.  There was no bony enlargement, deformity, or tenderness of the knees.  There was no evidence of clicks or snaps, grinding, or instability.  Range of motion of the right and left knees revealed flexion from 0 to 140 degrees, with no additional limitation of motion on repetitive testing.  Deep tendon reflexes and strength was normal in the legs, bilaterally.  X-ray examination showed osteoarthritis, mild to moderately severe, in both knees.

VA treatment records reflect that in May 2008, the Veteran reported having had sharp, burning sensations in his knees.  Range of motion of the knees was within normal limits.  Muscle strength was 4+/5.  He had a fair gait.  There was moderate leg edema.  He was issued patella straps and instructed on knee strengthening exercises.  In September 2008, there was mild swelling of the knees.  There was no redness.  There was good knee movements.  In November 2008, the Veteran had continuing chronic bilateral knee pain.  He had been off duty for two weeks due to pain.  He had injured his left knee three months previously.  X-rays showed medial narrowing, bilaterally.  He was administered cortisone injections.  

In December 2008, the Veteran submitted a statement from his private physician that he was unable to work in any capacity from December 5, 2008, to January 16, 2009, due to his right and left knee disabilities.  At the time he was having severe sharp pain in both knees, as well as significant swelling and stiffness.

In January 2009, the Veteran stated the he was a self-employed truck driver.  He stated that he worked about 70 hours per week and had not taken any time off from work prior to 2008, when his disabilities became more severe.

In January 2009, the Veteran submitted a statement from his private physician that he could not work in any capacity until March 13, 2009, due to his right and left knee disabilities.  In March 2009, another statement was submitted that he could not work in any capacity until a follow-up appointment in seven weeks.

Private treatment records reflect that in January 2009, the Veteran was having some slightly increased knee pain.  If he walked for two long a period of time, his knees became painful.  When he sat for a period of time, his knees would become stiff.  He denied any neurological symptoms in the lower extremities.  Examination showed a normal gait pattern.  There was an obvious varus deformity of the right knee, with moderate effusion.  Active motion was 3 to 115 degrees.  There was significant crepitus.  In the left knee, there was small effusion.  Active range of motion was 0 to 120 degrees.  There was obvious crepitus.  He was tender medially.  He was stable to anterior, posterior, varus and valgus stress, bilaterally.  The diagnosis was degenerative joint disease, both knees, end stage, severe.  He was counseled to lose weight prior to knee replacement surgery.  In March 2009, the Veteran reported that his cortisone injections only worked for a number of days.  Examination of both knees showed no effusion.  He had crepitus with range of motion testing of both knees.  There was slightly decreased range of motion of both knees.  The knees were stable.  The Veteran had follow-up visits for cortisone injections and pain management in May 2009.

VA treatment records reflect that in May 2009, the Veteran had had two injections for knee pain.  He would need knee replacements in the future.  

At his August 2010 hearing before the Board, the Veteran stated that he could not stand on his feet for any length of time and that he could not climb any stairs.  His knees were constantly painful when he walked.  His knees often felt weak and would give out.  He stated that he would get cortisone injections in his knees every 60 to 90 days.

Private treatment records dated throughout 2009 reflect ongoing complaints of sharp bilateral knee pain and crepitus, with pain management and cortisone injections.  In July 2010, the Veteran reported that he was exercising three times per week and had lost 25 pounds.  He continued to have knee pain.  His knee symptoms were exacerbated by standing, walking, squatting, kneeling, or bending.  He was also a cross country truck driver and stated that he had pain when driving.  He denied any numbness or tingling.  Examination of the knees showed no obvious deformity.  He had range of motion from 0 to 100 degrees.  He was tender to palpation along the medial and lateral joint lines.  He was assessed as able to return to work.  In August 2010,  it was noted that he did not work.  In September 2010, he stated that he had lost over 30 pounds but still had knee pain.  He had had cortisone injections in July.  He was morbidly obese.  Examination was the same as in July.  He did not want to proceed with a total knee replacement.  He received a cortisone injection.

On April 2011 VA examination, the Veteran reported symptoms of giving way and stiffness of the knees.  He had locking episodes several times per year.  There was swelling.  He had severe flare-ups on a daily basis caused by prolonged sitting and movements that required knee bending.  He stated that he could not stand or walk for more than a few minutes.  Physical examination revealed that he walked with an antalgic gait.  There was tenderness and guarding of movement of both the right and left knees.  There was crepitation.  There was no indication of clicks or instability.  Range of motion of the knees was 0 to 30 degrees, bilaterally.  There was evidence of pain on motion but no additional limitations on repetitive testing.  He was wearing a brace on the right knee.  X-ray examinations showed a valgus deformity with marked osteoarthritis of the medial joint compartment, bilaterally.  The diagnosis was severe degenerative arthritis of the knees.  His knee disabilities resulted in decreased mobility and problems with lifting and carrying.  The disabilities prevented him from completing chores, playing sports, and severely impacted his ability to drive. 

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2011).  In this case, prior to April 25, 2011, range of motion testing on VA examination and in the VA and private treatment records revealed extension limited at most to 3 degrees and flexion limited at most to 100 degrees.  Neither of those findings warrant a compensable rating under either DC 5260 or 5261.  Thus, an increased rating based upon limitation of motion is not warranted in this case for the period prior to April 25, 2011.

However, the Board finds that for the period prior to April 25, 2011, higher 20 percent ratings for both the right and left knee is warranted under the criteria pertaining to arthritis.  In that regard, where there is limitation of motion, but the limitation of motion is noncompensable under the limitation of motion diagnostic codes, X ray confirmation of the affected joint will warrant a 10 percent rating under Diagnostic Codes 5003 and 5010.  A 20 percent rating is warranted when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a , DC 5003, 5010 (2011).  In this case, for the period prior to April 25, 2011, it is evident that the Veteran suffered from daily, chronic knee pain bilaterally that was described by various physicians as end-stage, severe arthritis.  He consistently sought medical care for the ongoing pain which was made worse when driving long haul trucks, his occupation.  In fact, his private physician stated that he could not work for a number of months in 2009 due to the severity of his arthritic knee pain.  Thus, it appears that the Veteran's right and left knee disabilities have resulted in at least occasional incapacitating episodes in that the Veteran was unable to work due to those exacerbations.  Although the VA definition of an incapacitating episode is one where bed rest has been prescribed by a physician, the Board finds that the Veteran's severe arthritis that resulted in his inability to work on a number of occasions as stated by his physician is akin too, or is as severe as, the 20 percent rating under DC 5003.  Moreover, the Veteran has had to obtain numerous cortisone injections since the beginning of the appeal period.  To that extent, his physicians have recommended that he undergo knee replacement surgery for both knees.  Thus, it appears that his right and left knee arthritis was severe and thus, the Board finds that the criteria for higher 20 percent ratings for each knee is just for the period prior to April 25, 2011.  Because both his right and left knees are service-connected, and both are considered to be major joints, he meets the criteria for an increased 20 percent rating under DC 5003. 

However, the Board finds that a rating higher than 20 percent, or entitlement to separate, additional ratings under the applicable knee criteria, is not warranted in this case at any time during the appeal period, including after April 25, 2011.  In that regard, as explained above, there is no evidence of ankylosis of the knees, subluxation or instability of the knees, removal of semilunar cartilage, or limitation of motion or flexion or extension to meet the higher ratings.  The Board notes that the Veteran is already in receipt of higher 20 percent ratings for limitation of flexion of the knees after April 25, 2011, because it was shown on VA examination that he had flexion of the knees limited to 30 degrees.  

Finally, with regard to DC 5262 pertaining to impairment of the tibia and fibula, the Board also finds no objective medical evidence that the Veteran's right or left knee disabilities result in nonunion of the tibia and fibula requiring a brace.  Thus, a rating in excess of 20 percent is not warranted at any time throughout the pendency of the appeal under that code.

The Veteran contends that his right and left knee disabilities flare up after prolonged standing, walking, or sitting and on physical activity.  However, even if the Veteran does experience flare-ups of his right and left knee disability, the Board finds it unlikely, and there is no evidence which suggests, that, on repetitive use, the left or right knee would be restricted by pain or other factors to 20 degrees extension or to 15 degrees on flexion.  Specifically, the Board is in receipt of two VA examinations that factor in findings related to any additional functional limitations on repetitive use.  On each examination, the Veteran described pain on repetitive motion, however, there were no findings of additional limitation of extension or flexion that would warrant a higher rating under DC 5260 or DC5261.  Thus, even considering the effects of pain on use, there is no probative evidence that the further limitation due to pain results in the left or right knee being limited to a sufficient extent to warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the Veteran has described pain on motion, the medical evidence of record does not demonstrate that painful motion has constituted the necessary functional loss for a higher rating.  Mitchell v. Shinseki, 25 Vet.App. 32 (2011).

Low Back Disability

The Veteran's low back disability (degenerative arthritis and degenerative disk disease) has been rated 10 percent disabling prior to April 25, 2011, and as 20 percent disabling thereafter,  under Diagnostic Code 5237.  DC 5237 pertains to lumbosacral strain.  38 C.F.R. § 4.71a, DC 5237 (2011).  Other applicable diagnostic codes include 5010 and 5242, both pertaining to arthritis.  38 C.F.R. § 4.71a, DC 5010, 5242 (2011). 

It has not been contended or shown in this case that the Veteran has residuals of a fracture of the vertebra (DC 5235), sacroiliac injury and weakness (5236), spinal stenosis (5238), spondylolisthesis or segmental instability (DC 5239), ankylosing spondylitis (5240), or spinal fusion (5241).  Specifically, the VA and private treatment records do not demonstrate that the Veteran has been diagnosed with any of those specific conditions.  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is warranted for forward flexion of the lumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011).  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine. 

Turning to the evidence of record beginning in 2007, one year prior to the appeal period, on July 2008 VA examination, the Veteran reported intermittent mild to moderate achy and radiating pain in the low back.  He denied any incapacitating episodes.  He stated that it was difficult to chain down the bed of the long haul trucks he drove due to his back pain.  He was able to complete activities of daily living.  He reported having numbness in the toes, bilaterally, and stiffness in the low back.  He denied any other back symptoms, including any spasms or decreased motion.  He would wear a back brace.  There was no limitation on his ability to walk.  He could stand for 30 minutes.  Physical examination revealed a mild, barely perceptible spasm on the right and left of the sacrospinalis.  There was no guarding or atrophy.  There was mild pain with motion.  The Veteran's posture was normal.  Motor and sensory examination of the lower extremities was normal throughout.  There was evidence of isolated numbness in toes 1-5 to monofilament testing.  Range of motion of the spine revealed forward flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees, bilaterally, and lateral rotation to 30 degrees, bilaterally.  There was no evidence of additional limitation on repetitive testing.  X-ray examination of the lumbar spine showed Grade 1 anterolisthesis of the vertebra of L4 and L5.  The examiner stated that the Veteran's numbness in the toes could not be explained as he did not have degenerative joint disease at the level.  Thus, the numbness was not due to his back disability.  

VA treatment records dated beginning in 2007 reflect only that in July 2010, the Veteran reported having increased back pain in the previous two days.  The pain radiated to his buttocks.  He had been taking Aleve and using icy/hot.  He was observed to be walking slowly and in pain.  There was a moderate muscle spasm.  The pain was in the mid to upper lumbar region.  
At his August 2010 hearing before the Board, the Veteran stated that he had pains in his low back.  He could not lift objects that were more than 5 pounds.

On April 2011 VA examination, the Veteran stated that he had severe low back flare-ups one to two times per day precipitated by prolonged sitting.  He denied any radiating symptoms into the lower extremities.  He had nocturia but that was related to his prostate disability.  He reported having fatigue and stiffness of the low back with painful motion.  He did not have any incapacitating episodes.  Physical examination revealed normal posture.  He had an antalgic gait.  There was no spasm or weakness.  There was evidence of guarding and pain with motion.  Range of motion testing showed flexion from 0 to 55 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees, left lateral rotation to 10 degrees, and right lateral rotation to 15 degrees.   There was no objective evidence of pain on active range of motion.  There was pain on repetitive motion at 50 degrees of flexion and 5 degrees of extension.  Motor examination was 4/5 throughout.  Sensory examination was normal.  X-ray examination were reviewed.  The diagnosis was degenerative arthritis and degenerative disc disease, lumbar spine.  He had decreased mobility and problems lifting and carrying things in an occupational setting.    

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2. 

In this case, the Board finds that the Veteran is not entitled to a higher rating based upon range of motion testing at any time during the pendency of the appeal.  For the period prior to April 25, 2011, there is no evidence that range of motion of the Veteran's spine was limited to less than 60 degrees but greater than 30 degrees or that there was muscle spasm of the spine resulting in abnormal gait or contour of the spine.  Thus, a rating in excess of 10 percent was not warranted.  Since April 25, 2011, there is no indication of ankylosis of the spine.  Accordingly, a rating in excess of 20 percent since April 25, 2011, is not warranted.

The Board next turns to the question of whether the Veteran is entitled to higher ratings based upon the diagnostic criteria pertaining to intervertebral disc syndrome (IDS), which is rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an increased rating of 20 percent is warranted where there are incapacitating episodes having a total duration of at least 2 weeks during the past 12 months.  An increased 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2011).

In this case, although the Veteran has stated that he experiences stiffness in the low back, there is no evidence of any incapacitating episodes as defined by VA regulation.  Because there is no evidence that the Veteran's physician has prescribed bed rest in any given year under appeal, the Board accordingly finds that there is no evidence indicating that that the Veteran's reported low back flare-ups resulted in incapacitating episodes under the criteria set forth in the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes sufficient to warrant higher ratings based upon incapacitating episodes. 

As the Veteran is not entitled to an increased rating based upon incapacitating episodes, it is necessary to determine whether the Veteran is entitled to a higher rating based upon combined orthopedic and neurological manifestations. 

Turning first to the orthopedic manifestations, as was already discussed above, the medical evidence includes range of motion studies that do not demonstrate that motion is limited beyond the currently assigned ratings under the applicable general rating formula. 

Next, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520. Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve. 

However, in this case, there is no evidence that the Veteran suffers from a neurological impairment in either lower extremity related to his low back disability.  Specifically, no neurological impairment was reported or found on either the 2008 or 2011 VA examinations.  Significantly, the 2008 VA examiner concluded that although the Veteran reported having numbness in the toes, because he did not have degenerative disk disease at the necessary level, the symptoms of numbness were unrelated to his low back.  Moreover, although the Veteran has reported back pain that radiates to his buttocks, there is no indication that that pain is of a neurological etiology.  Thus, because the Veteran has not reported symptoms to suggest that he suffers from a neurological impairment related to his low back disability, and there are no objective findings of such, separate ratings under DC 8520, 8620, and 8720 are not warranted at any time during the pendency of the appeal.

The Veteran contends that his low back disability flares up after prolonged standing, walking, or sitting and on physical activity.  However, even if the Veteran does experience flare-ups of his low back disability, the Board finds it unlikely, and there is no evidence which suggests, that, prior to April 25, 2011, on repetitive use, the low back was restricted by pain or other factors to between 30 and 60 degrees of flexion or, after April 25, 2011, resulted in ankylosis of the spine.  Specifically, the Board is in receipt of two VA examinations that factor in findings related to any additional functional limitations on repetitive use.  On each examination, the Veteran described pain on repetitive motion, however, there were no findings of additional limitation of extension or flexion that would warrant higher ratings under the spinal criteria.  Thus, even considering the effects of pain on use, there is no probative evidence that the further limitation due to pain results in the low back being limited to a sufficient extent to warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the Veteran has described pain on motion, the medical evidence of record does not demonstrate that painful motion has constituted functional loss.  Mitchell v. Shinseki, 25 Vet.App. 32 (2011).

III.  Other Considerations

In Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   In this case, the Board is remanding the implied claim for a TDIU and thus that issue is deferred.

Thus, the Board will consider whether higher ratings for the Veteran's service-connected orthopedic disabilities are warranted on an extra-schedular basis. 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected orthopedic disabilities with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability levels and symptomatology for his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's service-connected orthopedic disabilities may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In that regard, although the Veteran submitted statements from his physician that he could not work for periods in 2009, the flare-ups described in the treatment records are contemplated by the Veteran's ratings.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered whether higher ratings might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119  (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In that regard, the weight of the credible evidence demonstrates that prior to April 25, 2011, the Veteran's right and left knee disabilities warranted higher 20 percent ratings.  The benefit-of-the-doubt rule was applied in this instance.  However, since April 25, 2011, ratings higher than 20 percent for the right and left knee disabilities have not been warranted.   With regard to the low back disability, prior to April 25, 2011, a rating higher than 10 percent was not warranted, and since April 25, 2011, a rating higher than 20 percent has not been warranted.  As the preponderance of the evidence is against the claims for increased ratings, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for a low back disability prior to April 25, 2011, is denied.

A rating in excess of 20 percent for a low back disability since April 25, 2011, is denied.

An increased 20 percent rating for a right knee disability prior to April 25, 2011, is granted, subject to the laws and regulations governing monetary awards.

A rating in excess of 20 percent for a right knee disability since April 25, 2011, is denied.

An increased 20 percent rating for a left knee disability prior to April 25, 2011, is granted, subject to the laws and regulations governing monetary awards.

A rating in excess of 20 percent for a left knee disability since April 25, 2011, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for entitlement to a TDIU so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

First, as the Board has herein granted increased ratings for the right and left knee disabilities for the period prior to April 25, 2011, a remand is required for the RO to reconsider the Veteran's claim of entitlement to a TDIU for that time period, to include whether the Veteran is entitled to a TDIU on a scheduler or extra-schedular basis. 

In that regard, the Board observes that on April 2011 VA examination, the examiner stated that the degree of functional impairment associated with the Veteran's service-connected disabilities precluded him from both physical and sedentary employment situations.  The examiner found that the Veteran could not sit for a prolonged period of time without the ability to change positions at will, he could not walk for any length of time even with the help of an assistive device, he could not climb stairs or ladders, and he totally unable to perform activities that required squatting or kneeling.  Although that opinion is highly favorable to the Veteran, when reviewing VA treatment records dated in February 2011, it appears that the Veteran was working as a truck driver, per his report.  Thus, the Board finds it necessary to determine whether the Veteran was indeed working in a position that was more than marginal prior to April 2011.  If such is not the case, and if the Veteran does not meet the scheduler criteria for a TDIU, the Board finds that extra-schedular consideration of a TDIU is necessary in this case. 

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran whether he was employed prior to April 2011 and, if so, he should state the nature of his occupation as well as the number of hours and days per week that he was employed.  

2.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim for entitlement to a TDIU, based on all lay and medical evidence of record.  If the Veteran does not meet the scheduler criteria for a TDIU prior to April 25, 2011, the Veteran's case should be forwarded to the Under Secretary for Benefits, or the Director of the Compensation and Pension Service, for consideration of the assignment of an extraschedular rating for TDIU.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


